                                       1   Kresta Nora Daly, SBN 199689
                                           BARTH DALY LLP
                                       2   2810 Fifth Street
                                           Davis, California 95618
                                       3   Telephone: (916) 440-8600
                                           Facsimile: (916) 440-9610
                                       4   Email: kdaly@barth-daly.com
                                       5   Attorneys for Defendant
                                           Mario Cabrera
                                       6

                                       7

                                       8                                  IN THE UNITED STATES DISTRICT COURT

                                       9                             FOR THE EASTERN DISTRICT OF CALIFORNIA

                                      10

                                      11   UNITED STATES OF AMERICA,                               Case No. 2:18-CR-00239-JAM
                                      12                     Plaintiff,
                                                                                                   STIPULATION AND ORDER TO
                                      13            v.                                             CONTINUE STATUS CONFERENCE
B ARTH D ALY LLP
               A TTORNEYS A T L AW
               D AVIS , C ALIFORNIA




                                      14   MARIO CABRERA,
                                                                                                   Judge: Honorable John A. Mendez.
                                      15                     Defendant.

                                      16

                                      17                                               STIPULATION

                                      18            1.      By previous order this case was set for status conference on November 19, 2019.

                                      19            2.      By this stipulation, the defendant asks to move the status conference until February

                                      20   25, 2020 at 9:15 a.m., and to exclude time between November 19, 2019 and February 25, 2020

                                      21   under Local Code T4.

                                      22            3.      The parties agree and stipulate, and request that the Court find the following:

                                      23                    (a)      The government has represented that the discovery associated with this

                                      24   case includes law enforcement reports, photographs and several hours of audio and video

                                      25   recordings. All of this discovery has been or will be produced directly to counsel and/or made

                                      26   available for inspection and copying.

                                      27                    (b)      Counsel for the defendant desires additional time to consult with her client,

                                      28   review the discovery, conduct investigation and otherwise prepare for trial.
                                           {00029783}
                                           STIPULATION AND [PROPOSED] ORDER                  -1-                              [Case No. 2:18-CR-00239-JAM]
                                            1                    (c)      Counsel for the defendant believes failure to grant the above-requested
                                            2   continuance would deny them the reasonable time necessary for effective preparation, taking into
                                            3   account the exercise of due diligence.
                                            4                    (d)      The government does not object to the continuance.
                                            5                    (e)      Based on the above-stated findings, the ends of justice served by
                                            6   continuing the case as requested outweigh the interest of the public and the defendants in a trial
                                            7   within the original date prescribed by the Speedy Trial Act.
                                            8                    (f)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C.
                                            9   § 3161, et seq., within which trial must commence, the time period of November 19, 2019 to
                                           10   February 25, 2020, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv)
                                           11   [Local Code T4] because it results from a continuance granted by the Court at defendants’ request
                                           12   on the basis of the Court’s finding that the ends of justice served by taking such action outweigh
               S ACRAMENTO , C ALIFORNIA




                                           13   the best interest of the public and the defendants in a speedy trial.
B ARTH D ALY LLP
                   A TTORNEYS A T L AW




                                           14

                                           15   Dated: November 15, 2019.                Respectfully submitted,
                                           16
                                                                                        By      /s/ Kresta Nora Daly for
                                           17                                                   JAMES CONOLLY
                                                                                                ASSISTANT UNITED STATES ATTORNEY
                                           18

                                           19   Dated: November 15, 2019.                BARTH DALY LLP
                                           20
                                                                                        By      /s/ Kresta Nora Daly
                                           21                                                   KRESTA NORA DALY
                                                                                                Attorneys for MARIO CABRERA
                                           22

                                           23

                                           24

                                           25

                                           26

                                           27

                                           28
                                                {00029783}
                                                STIPULATION AND [PROPOSED] ORDER                 -2-                              [Case No. 2:18-CR-00239-JAM]
                                       1                                                 ORDER
                                       2            GOOD CAUSE APPEARING upon the stipulation of the parties it is ordered:
                                       3            The status conference of November 19, 2019 is vacated. The status conference will be
                                       4   reset for February 25, 2020 at 9:15 a.m. The Court finds excludable time through February 25,
                                       5   2020 under Title 18, United States Code Section 3161(h)(7)(B)(iv) and Local Code T4 to allow
                                       6   for preparation of counsel. The Court finds that the interests of justice are best served by granting
                                       7   the request and outweigh the interests of the public and the defendant in a speedy trial. (18
                                       8   U.S.C. § 3161(h)(7)(A), (h)(7)(B)(iv).)
                                       9            IT IS SO ORDERED.
                                      10   Dated: November 15, 2019
                                                                                     /s/ John A. Mendez_______________________
                                      11                                             HONORABLE JOHN A. MENDEZ
                                                                                     UNITED STATES DISTRICT COURT JUDGE
                                      12

                                      13
B ARTH D ALY LLP
               A TTORNEYS A T L AW
               D AVIS , C ALIFORNIA




                                      14

                                      15

                                      16

                                      17

                                      18

                                      19

                                      20

                                      21

                                      22

                                      23

                                      24

                                      25

                                      26

                                      27

                                      28
                                           {00029783}
                                           STIPULATION AND [PROPOSED] ORDER               -3-                              [Case No. 2:18-CR-00239-JAM]
